     Case 2:20-cv-09318-FMO-AS Document 9 Filed 02/08/21 Page 1 of 1 Page ID #:17



1

2

3

4

5

6

7
                                      UNITED STATES DISTRICT COURT
8
                                 CENTRAL DISTRICT OF CALIFORNIA
9

10
     FLOYD SMITH,                               )   Case No. CV 20-9318 FMO (ASx)
11                                              )
                         Plaintiff,             )
12                                              )
                  v.                            )   JUDGMENT
13                                              )
     THE UNITED STATES, et al.,                 )
14                                              )
                         Defendants.            )
15                                              )
16         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice
17   Dated this 8th day of February, 2021.
18
                                                                         /s/
19                                                               Fernando M. Olguin
                                                             United States District Judge
20

21

22

23

24

25

26

27

28
